www.cartesian.com Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. No part of this publication may be reproduced, stored in a retrieval system, or transmitted in any form or means (electronic, mechanical, photocopy, recording or otherwise) without the permission of The Management Network Group. Investor Relations Presentation Presented by: Donald Klumb March 2014 2 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. Cautionary Statement as to Forward-looking Statements This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. In particular, any statements that do not relate to historical or current facts constitute forward-looking statements, including any statements contained herein or therein that concern the Company or its management's intentions, expectations, or predictions of future performance. Forward- looking statements are subject to known and unknown risks, uncertainties, and contingencies, many of which are beyond the Company’s control, which may cause actual results, performance, or achievements to differ materially from those projected or implied in such forward-looking statements. Factors that might affect actual results, performance, or achievements include, among other things, the Company's ability to successfully complete and implement the proposed strategic relationship with Elutions, Inc.; the Company's ability to close the transactions contemplated by the Investment Agreement with Elutions, Inc.; the conditions in the telecommunications industry, overall economic and business conditions, the demand for the Company’s services (including the slowing of client decisions on proposals and project opportunities along with scope reduction of existing projects), the level of cash and non-cash expenditures incurred by the Company, technological advances and competitive factors in the markets in which the Company competes, and the factors described in this presentation and in the Company's filings with the Securities and Exchange Commission ("SEC"), including the risks described in its periodic reports filed with the SEC, including, but not limited to, “Cautionary Statement Regarding Forward Looking Information” under Part I of its Annual Report on Form 10-K for the fiscal year ended December 29, 2012 and subsequent periodic reports containing updated disclosures of such risks. These filings are available at the SEC’s web site at www.sec.gov. Any forward-looking statements made in this presentation speak only as of the date of this presentation. The Company does not intend to update these forward-looking statements and undertakes no duty to any person to provide any such update under any circumstances. 3 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. Executive Summary Summary •Re-launching our Ascertain analytics platform, as a SaaS model which manages massive, complex, and critical data for Tier 1 operators •Industry know-how, and a track record of solving operational and business problems in TMT •Ongoing commitment and focus through reorganization on optimizing our core business •By leveraging our deep business and operational knowledge in TMT, we will jointly market and deliver Elutions’ unique solutions to our customers 2 3 4 5 6 1 4 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. ’91 ’92 ’93 ’94 ’95 ’98 ’99 ’01 ’02 ’03 ’05 ’08 ’09 ’12 ’13 ’90 ’14 For over 20 years, TMNG delivered deep subject matter expertise with a services focus to clients in the TMT sector Our History We are here today to (re)introduce our company and our plans for creating value for investors TMNG founded Jan. 1999 IPO on NASDAQ ($78.5M) Mar. 2002 Jan. 2007 Jan. 2012 Jan./Feb. 2014 Cartesian re-brand, re-org, Elutions partnership Corporate Milestones •Largely independent business units, assembled through acquisition •Multiple customer-facing brands •Deep subject matter expertise •Strong client relationships •Traditional professional service model 5 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. Cartesian is a leading provider of professional services and managed solutions in the global communications, technology and digital media sector Company Overview •Offices in Boston, Kansas City, London, New York and Washington •Onsite and offsite delivery models to suit client needs; partner network of ICs, technology providers and SIs •Clients across six continents include communications service providers, technology vendors/OEMs, digital media, financial companies and regulators •Proven understanding of business strategy and client issues •Expert assessments of operations, platforms, and business processes to support corporate strategies •Аward-winning technology platform and 20+ years experience deploying solutions for CSPs •Industry specialists, focusing exclusively on communications, technology and digital media •Expert operational know-how and project management skills, with proven methodologies across content areas •Several hundred consultants, averaging 15 years of sector-specific experience Capabilities Global Reach Industry Focus 6 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. Our target clients are the global leaders in the communications, digital media, technology and financial services sectors Our Market Mobile • Fixed • Cable/MSO • Satellite • Cloud & Hosting Service Providers Consumer Electronics • Enterprise • Software & Apps Components • Infrastructure • Intermediaries •Integrators Technology Digital Media • Automotive • Energy • Hospitality Health • Insurance • Retail Media & Verticals Government • Regulators • Industry Groups • Foundations Influencers Private Equity & Venture • Funds • Commercial Lenders Investors Our growth plans are focused on serving the largest players in our target sector 7 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. We are repositioning Cartesian in light of new market realities Market Overview Source: Ovum We understand how to succeed in current market conditions, and have already achieved measureable success The Keys to Success •Scale, in order to service large clients •Strong customer relationships •Solutions that reduce costs and deliver efficiencies •Vertical expertise Global Telecom Revenue Growth •Market saturation in wireline, wireless, pay TV •Price erosion Slowing Market Growth •Most markets increasingly dominated by 3-4 large players •Similar trend in US and Europe Industry Consolidation Completed Announced + 8 Confidential and Proprietary — Copyright © 2014 The Management Network Group, Inc. d/b/a Cartesian. All rights reserved. We now operate under a singe brand, Cartesian - a move the symbolizes our new vision and unified approach to the market New Brand The New Brand Acquired Acquired Founded 1990 Rigorous scientific principles Intelligent, creative thinking Deep technical expertise Imaginative problem solving René Descartes (Cartesius) Analytic Excellence Measurability Reliability Results New, unified brand - 2014 Symbolizes: Symbolizes: Cartesian Coordinate System Inspiration for New Brand: Identifying Symbol Name and
